ORDER AND MEMORANDUM
NANGLE, Chief Judge.
IT IS HEREBY ORDERED that plaintiff’s motion for summary judgment be and is denied.
Plaintiff contends that he is entitled to summary judgment because the Government destroyed some tapes which are necessary for the Government to rebut plaintiff’s case.
From the outset, plaintiff has not complied with Local Rule 7(B) of this Court because his motion is not accompanied by a brief. In addition, plaintiff has not filed his motion within ten days of the date fixed for a hearing of his case as required by Rule 56(c) of the Federal Rules of Civil Procedure. Fed.R.Civ.P. 56(c). Finally, whether the Government is still capable of rebutting plaintiff's evidence without the destroyed tape remains a question of fact. Summary judgment cannot be granted under such circumstances. Poller v. Columbia Broadcasting System, Inc., 368 U.S. 464, 82 S.Ct. 486, 7 L.Ed.2d 458 (1962). For these reasons, plaintiff’s motion is denied.